DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-17 in the reply filed on 7 March 2022 is acknowledged.
Applicant’s election without traverse of “Radiation Therapy” for Species A and “high grade serous ovarian cancer” for Species B in the Election by Phone conducted on 15 March 2022 is acknowledged.
In response to the Notice to the Applicant regarding a non-compliant or non-responsive amendment mailed on 8 April 2022, the Applicant cancelled claims 18-21, amended dependent claim 5 to remove the portions of the claim that were not present in the original claim set and, amended claims 16 and 17 to reflect the Applicant’s election of “Radiation Therapy” for Species A and “high grade serous ovarian cancer” for Species B. See response filed on 8 June 2022.

Status of the Claims
Claims 18-21 are cancelled.
Claims 1-17 are pending.
Claims 1-17 are rejected.
Claim 1 is objected to.


Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Application No. EP20187813.9, filed on 27 July 2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Priority is acknowledged and granted for each of claims 1-17 herein.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 13 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. A signed copy of the document is included with this office action.

Drawings
The drawings filed on 12 October 2021 are objected to because of the following informalities:
In Figures 5 and 7, the Applicant is asked to provide a label to indicate what is being demarcated by the dotted line of the plots and to provide labels for the x axis.
In Figure 6: The plot is missing a y and an x axes label.
In Figure 6: The two legends at the top of the plot are difficult to discern due to pixilation and the small font size used. The Applicant is asked to increase the font size to improve legibility.   
In Figure 10 a) and 10 b): The axes labels and the markings of the plots are difficult to discern due to pixilation and the small fort size used. The Applicant is asked to increase the font size to improve legibility.   
In Figure 11: The x-axis label and the markings of the plot are difficult to discern due to pixilation and the small fort size used. The Applicant is asked to increase the font size to improve legibility.   
In Figure 13: The y-axis label and the legends corresponding to each of the shaded regions are difficult to discern due to pixilation, the shading of the legend and the small fort size used. The Applicant is asked to increase the font size and the contrast to improve legibility.   
In Figure 16: The x and y axes are missing a label and, the plot titles and markings on the axes cannot be discerned due to the small font size. The Applicant is asked to increase the font size and the contrast to improve legibility.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In this Office Action the text presented in italics corresponds to the Applicant’s explicit recitations in the Specification as filed on 27 July 2021 and, to the Applicant’s explicit recitations in the claims as presented in the Amendment filed on 8 June 2022.

Specification
A) Objection to the Abstract.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not describe what the claimed invention pertains. The abstract filed on 27 July 2021 describes a genomic data analyzer configured to detect and characterize the presence of a genomic instability in a tumor sample. The instant claims are directed to a computer-based method for determining a homologous recombination deficiency (HRD) status of a subject DNA sample.  The Applicant is asked to file an abstract with a description of what the claimed invention pertains. Correction is required.  See MPEP § 608.01(b).
B) Objection to the Specification.
In this Office Action all references to the Specification pertain to the Specification filed on 27 July 2021. The text presented in italics corresponds to the Applicant’s explicit recitations in the Specification.
The disclosure is objected to because of the following informalities: 
At paragraph 10, page 6, lines 2-4  the preposition “of” between “25 to 35” and “100kbp bins from the first set of bins” should be deleted to denote that the pooled 25 to 35 bins are 100kbp in  length to provide the described 2.5 to 3.5 Mbp bins of the second set. The paragraph should be amended as follows:
“The bins of the first set of bins may have a uniform size of at most 100kbp and the bins of the
second set of bins may have a size of between 2.5 to 3.5 Mbp and are obtained by pooling between 25
to 35 [[of]] 100kbp bins from the first set of bins”.
The use of the terms “Illumina” , “Ion Torrent Systems”, Oxford Nanopore Technologies”, “Complete Genomics” and “BGI” at paragraph 39, page 12 and, “Qiagen”  and “Illumina”  at paragraph 146, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Paragraph 39, page 12 the Specification refers to “Pacific Biosciences” as a NSG technology. “Pacific Biosciences” is not a NSG technology but a Biotechnology company. The Applicant is asked to correct this characterization of “Pacific Biosciences”.
The term “purity-ploidy ratio”  is used inconsistently in the Specification. At paragraph 10, line 31 this term is presented with a hyphen as “purity-ploidy ratio”, at paragraph 36, line 18 and at paragraph 100 is presented without a hyphen as “purity ploidy” and, at paragraph 97 and at paragraph 151, lines 26 and 32 is presented with a backslash as “purity/ploidy”. The Applicant is asked to amend the Specification for consistency in the use of the term. It is noted herein that claim 9 refers to “purity-ploidy”.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See the Specification at paragraphs 139 and 149.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 the comma(,) at the end of each of lines 4, 7, 9 and 11 should be replaced with a semicolon(;).
In claim 1, line 18 the comma(,) between “DNA sample” and “and” should be replaced with a semicolon (;).
Appropriate correction is required.

Claim Interpretation of non-limiting recitations
The following recitations in the claims are not considered as limiting the scope of the recited method for the reasons stated below:
“.....to obtain a coverage signal on the chromosome arm” in claim 1, line 9. This recitation is directed to an intended outcome of the counting an normalizing steps and does not limit the scope of the claim because it does not recite a positive active step of obtaining a coverage data signal. If the Applicant’s intention is to set forth that the method includes a step of obtaining a coverage data signal, the claim should be amended accordingly.
“.....to distinguish between the coverage data signal array from samples with a positive homologous recombination deficiency status and the coverage data signal array from samples with a negative homologous recombination deficiency status” in claim 1, lines 14-16. This recitation does not limit the scope of the method of claim 1 because is directed to an intended outcome of the step inputting the coverage data signal array into a trained machine learning model. If the Applicant’s intention is to set forth that the method includes a step of distinguishing between the coverage data signal array from samples with positive homologous recombination deficiency status and the coverage data signal array from samples with a negative homologous recombination deficiency status, the claim should be amended to recite a positive active step for such purpose.
“.....thereby determining a homologous recombination deficiency score (HRD score) of the subject DNA sample” in claim 1, lines 17-18. This recitation does not limit the scope of the method of claim 1 because it is directed to an intended outcome of the step of inputting the coverage data signal array into a trained machine learning model. If the Applicant’s intention is to set forth that the method includes a step of determining a homologous recombination deficiency (HRD) score, the claim should be amended to recite a positive active step for such purpose.
“.....to apply a GC-bias correction” in claim 4. This recitation is directed to an intended outcome of normalizing by GC content and does not limit the scope of the claim because it does not recite a positive active step of applying a GC-bias correction.
“.....to represent the purity-ploidy ratio distribution as observed in the real samples dataset” in claim 9. This recitation is directed to an intended outcome of generating data augmented samples and does not limit the scope of the claimed method because it does not recite a positive active step of representing a a purity-ploidy ratio distribution.
In claim 12,  the recitation that “the method is for selecting a cancer patient for treatment with a platinum-based chemotherapeutic agent, a DNA damaging agent, an anthracycline, a topoisomerase I inhibitor, a PARP inhibitor.....” is directed to an intended use of the method recited in claim 1, from which claim 12 depends, and does not limit the scope of the method of claim 1 because it does not recite a positive active step of selecting a patient for treatment. If the Applicant’s intention is to set forth that the method of claim 1 comprises a step of selecting a cancer patient for treatment, claim 12 should be amended accordingly.

Interpretation of dependent claims 5 and 6
	Claim 6 depends form claim 5 and, claim 5 depends from claim 1. Claim 1, lines 10-12 recites: “arranging the coverage signals of the chromosome arms into a coverage data signal array for the subject DNA sample” and “inputting the coverage data signal array to a trained machine learning model”.
Claim 5 recites: “wherein the coverage signals of the chromosome arms are arranged into a 1D coverage data signal vector or a 2D coverage data signal image”.
Claim 6 recites: “wherein the coverage signals of the chromosome arms are arranged into a 2D coverage data signal image by aligning in rows the coverage data signal for each chromosome with respect to the centromeric bin of each chromosome arm, that is the closest bin adjacent to the centromere region of the chromosome arm”.
Per claim 1, what is being inputted into the model is a coverage data signal array. Since claims 5 and 6 do not recite a relationship between the coverage data signal array being inputted into the machine learning model and the recited 1D coverage data signal vector and the recited 2D coverage data signal image, said 1D coverage data signal vector and said 2D coverage data signal image are interpreted as formats in which the coverage signals are arranged and, are not interpreted as required to be inputted to the machine learning model. As currently claimed in claims 5 and 6, the 1D vector and the 2D image into which the coverage signals are arranged do not preclude the interpretation of said vector and said image as preferred formats for the purpose of display or visualization. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4 recites: “obtaining a set of sequencing reads of the whole genome of the subject DNA sample to be analyzed”.
The recitation of “subject DNA sample to be analyzed” is unclear because there is no analysis recited in the claim. The claim recites the steps of aligning sequencing reads, counting and normalizing the number of aligned reads, arranging the coverage signals into a data signal array, inputting the coverage signal array to a trained machine learning model and determining a homologous recombination deficiency status (HRD). The Applicant is asked to clarify by which of these steps is the DNA sample “to be analyzed”. Clarification is requested.
In claim 1, line 5 there is lack of antecedent basis in the claim for “the set of sequencing reads of the subject DNA sample”. Claim 1, line 3 recites “a set of sequencing reads of the whole genome of the subject DNA sample”. To obviate this rejection, the following amendment is suggested:
“the set of sequencing reads of the whole genome of the subject DNA sample”.
Clarification is requested.
Claim 1, lines 6-7 recites: “each bin belonging to the same genomic region from a chromosome arm in the whole genome chromosomes to be analyzed”.
There is lack of antecedent basis in the claim for “the same genomic region from a chromosome” as there is no recitation in the claim for “a same” genomic region from a chromosome “to be analyzed” or, that genomic regions of the reference genome and “the whole genome chromosomes” are the same. Further, there is lack of antecedent basis in the claim for “the whole genome chromosomes to be analyzed”. The claim recites “the whole genome of the subject DNA sample to be analyzed”. See claim 1, line 3. The lack of antecedent basis in the claim renders the claim indefinite as to what do the bins into which the reference genome is divided in belong to. If the Applicant’s intention is to set forth that the bins belong to a same genomic region of a chromosome arm of the whole genome of the subject DNA sample, the following amendment is suggested:
“each bin belonging to [[the]] a same genomic region [[from]] of a chromosome arm in the whole genome of the subject DNA [[chromosomes]] to be analyzed”. Clarification is requested.
For examination purposes prior art teaching or suggesting bins representing a different and non-overlapping region of the genome of a reference genome will be interpreted as meeting the claimed limitation.
Claim 1, lines 8-9 recites: “counting and normalizing the number of aligned reads in each bin along each chromosome arm to obtain a coverage signal on the chromosome arm”.
The recitation of “each bin along each chromosome arm” is unclear. Per lines 6-7 the aligned sequence reads pertain to those aligned to bins related to the genomic region of  a (singular) chromosome arm. As such, the recitation of each bin along each chromosome arm is unclear because there is only one chromosome arm to which the bins belong and, the claim is unclear as to what is being counted and normalized. Clarification is requested.
For examination purposes prior art teaching or suggesting counting and normalizing reads aligned to bins representing a different and non-overlapping region of a refence genome will be interpreted as meeting the claimed limitation.
In claim 1, line 10  there is lack of antecedent basis in the claim for “the coverage signals of the chromosome arms”.   Claim 1, line 9 recites “to obtain a coverage signal on the chromosome arm” (singular). The lack of antecedent basis renders the claim indefinite as to what is being arranged into the coverage data signal array. If the Applicant’s intention is to set forth that the method requires a step of obtaining coverage data signals of chromosome arms, (plural) the claim should be amended accordingly. Clarification is requested.
Claim 1, lines 12-16 recites: “inputting the coverage data signal array to a trained machine learning model, wherein the model has been trained using a set of samples of known homologous recombination deficiency status to distinguish between the coverage data signal array from samples with a positive homologous recombination deficiency status and the coverage data signal array from samples with a negative homologous recombination deficiency status”.
The recitation that the model has been trained using “set of samples” is unclear because, the broadest most reasonable interpretation of the term “samples”  is that it pertains subject DNA samples (see claim 1, lines 3 and 5) which are biological samples. In machine learning, the process of training a model includes providing a learning algorithm and data to learn from. Samples per se cannot be used to train a model. The Applicant is asked to clarify what aspect of the “set of samples” of known homologous recombination deficiency are used as training data. If the Applicant’s intention is to set forth that the model has been trained using known homologous recombination deficiency status data of a set of samples, the claim should be amended accordingly.  Clarification is requested. 
For examination purposes,  prior art teaching or suggesting a machine learning model trained with data obtained from a test sample, wherein the data includes a known homologous recombination deficiency status as a label will be interpreted as meeting the claimed limitation.
Claim 1, lines 19-21 recites: “determining a negative, a positive or an uncertain homologous recombination deficiency (HRD) status of the subject DNA sample according to the HRD score out of the trained machine learning model”.
Firstly, the recitation of “determining a negative, a positive or an uncertain homologous recombination deficiency (HRD) status according to the HRD score” is unclear. As explained in the section of claim interpretation of non-limiting recitations above, the recitation of “thereby determining a homologous recombination deficiency score (HRD score) of the subject DNA sample” in claim 1, lines 17-18 does not limit the scope of the method of claim 1 because it is directed to an intended outcome of the step of inputting the coverage data signal array into a trained machine learning model. There is no positive active step of determining a homologous recombination deficiency score (HRD score) and therefore there is no actual HRD score being determined.  Since three is no actual HRD score determined, the claim is unclear as to what is the basis for determining the HRD status. If the Applicant’s intention is to set forth that the method includes a step of determining a homologous recombination deficiency (HRD) score, the claim should be amended to recite a positive active step for such purpose. Secondly, the recitation that the HRD score is “out of the trained machine learning model” is unclear. There is no recitation in the claim that an HRD score comes “out” of the trained machine learning model. The claim only recites “inputting the coverage data signal array to a trained learning model...thereby determining a homologous recombination deficiency score (HRD score)...”. See claim 1, lines 14-18. If the Applicant’s intention is to set forth that the method includes a step of determining, by the trained machine learning model, an HRD score and, that said HRD score is outputted, the claim should be amended to recite positive active steps for said purposes. Clarification is requested.
For examination purposes prior art teaching or suggesting determining a negative, a positive or an uncertain homologous recombination deficiency (HRD) status of subject DNA sample based on a score or metric generated by a machine learning model will be interpreted as meeting the claimed limitation.
Claims 2 and 3 recite: “wherein a set of sequencing reads is obtained from a whole genome sequencing wherein a read coverage is at most 30x (claim 2)  and “wherein a set of sequencing reads is obtained from a low-pass whole genome sequencing wherein a read coverage is at most 5x (claim 3)”.
The recitation that the reads are obtained “from a whole genome sequencing”  without setting forth what is being sequenced, is unclear. The Applicant is asked to clarify whether the sequencing reads are obtained from whole genome sequencing of the subject DNA sample recited in claim 1, from which claims 2 and 3 depend, or whether the sequencing reads are obtained from whole genome sequencing of different samples from the subject DNA sample. Clarification is requested.
For examination purposes the obtained sequencing reads recited in claims 2 and 3 will be interpreted as obtained from a whole genome sequencing of the subject DNA sample recited in claim 1.
Claim 6 recites: “The method of claim 5, wherein the coverage signals of the chromosome arms are arranged into a 2D coverage data signal image by aligning in rows the coverage data signal for each chromosome with respect to the centromeric bin of each chromosome arm, that is the closest bin adjacent to the centromere region of the chromosome arm”.
There is lack of antecedent basis in the claim for “the centromeric bin of each chromosome arm”. Claim 6, depends from claim 5 which depends from claim 1. There is no recitation in neither claim 1 nor in claim 5 for a centromeric bin of each chromosome arm. To obviate this rejection the following amendment is suggested:
“.....by aligning in rows the coverage data signal for each chromosome with respect to [[the]] a centromeric bin of each chromosome arm..”. Clarification is requested.
Claim 7 recites: “The method of claim 1, wherein the machine learning model was previously trained using a set of tumor data samples with a known homologous recombination deficiency status as training label”.
The recitation of “set of tumor data samples with a known homologous recombination deficiency status” is unclear as to what aspect of a “tumor” provides the data samples with a known homologous recombination deficiency stats for the set. A tumor per se cannot be associated with data samples because a tumor is an abnormal growth of tissue. A tumor sample may be analyzed to obtain data or information from said tumor.  If the Applicant’s intention is to set forth that the claim requires a data pertaining a known homologous recombination deficiency status of a tumor sample, the claim should be amended accordingly. Clarification is requested.
Claim 8 recites: “The method of claim 7, wherein the training dataset is augmented with artificial sample data generated by combining data from chromosomes of data samples with a known homologous recombination deficiency status label”.
Firstly, there is lack of antecedent basis in the claim for “the training dataset”. Claim 8 depends from claim 7 which depends from claim 1. Claim 1 recites “a set of samples of known homologous recombination deficiency status” (see claim 1, line 13) and, claim 7 recites “a set of tumor data samples with a known homologous recombination deficiency status”. The Applicant is asked to clarify to which of these two “sets of samples” does the “training dataset” pertains to. Secondly, the recitation of “data from chromosomes of data samples with a known homologous recombination deficiency status” is unclear as to what constitutes “chromosomes of data samples”. A data sample cannot be associated with a chromosome because a chromosome is a DNA based structure and, a data sample is a subset of information. If the Applicant’s intention is to set forth that the claim requires that the training dataset be augmented with artificial sample data generated by combining data from chromosomes of tumor or biological samples with a known homologous recombination deficiency status label, the claim should be amended accordingly. Thirdly, the recitation that artificial data is generated by combining data from chromosomes of data samples with a known homologous recombination deficiency status without setting forth what is being combined with said data is unclear. The Applicant is asked to clarify what other data or information is being combined with the data from chromosomes of data samples with a known homologous recombination deficiency status to generate the artificial data required for augmenting the dataset. Clarification is requested.
For examination purposes of claims 7 and 8 prior art teaching or suggesting augmenting data with data generated by combining two sources of whole genome sequencing data will be interpreted as meeting the claimed limitations.
Claim 9 recites: “The method of claim 8, wherein the data augmented samples are generated in order to represent the purity-ploidy ratio distribution as observed in the real samples dataset”.
There is lack of antecedent basis in the claim for “the data augmented samples”, “the purity-ploidy ratio distribution”  and for “the real samples dataset”.  Claim 9 depends from claim 8 which depends from claim 7 which, depends from claim 1. None of claims 1, 8 and 7 recite data augmented samples, a purity-ploidy ratio distribution and a real samples dataset. The lack of antecedent basis in the claim renders it indefinite as to what aspect of claims 1,7 and/or 8 is claim 9 providing limitations for. Clarification is requested.
For examination purposes prior art teaching or suggesting data augmentation methods applicable to machine learning will be interpreted as meeting the claimed limitation.
Claim 10 recites: “The method of claim 1, wherein the reference genome is divided into a first set of at most 100kbp bins and further comprising a step of collapsing the 100kbp bins into a second set of larger bins of at least 500kbp prior to arranging the coverage signals on each chromosome arm”.
The recitation of “arranging the coverage data signals on each chromosome arm” is unclear. A chromosome arm is a segment of a chromosome which is a DNA based structure. Data cannot be “arranged” on a DNA based structure. The claim is unclear as to what aspect of a DNA based structure (chromosome arm) provides a site or, provides the basis for the arrangement of coverage signals. Claim 1, lines 10-11 recites “arranging the coverage signals of the chromosome arms into a coverage data signal array for the subject DNA sample”. As such, the coverage signals of the chromosome arms are being arranged into a coverage data signal array. If the Applicant’s intention is to set forth that the claim requires that the reference genome be divided into bins prior to arranging the coverage signals of the chromosome arm into the coverage data signal array, the claim should be amended accordingly. Clarification is requested. 
Claim 11 recites: “The method of claim 10, wherein the bins of the first set of bins have a uniform size of at most 100kbp and the bins of the second set of bins have a size of between 2.5 to 3.5 Mbp and are obtained by pooling between 25 to 35 of 100kbp bins from the first set of bins”.
The recitation that the second set of bins which have a size of 2.5 to 3.5 Mbp are obtained by  “pooling between 25 to 35 of 100kbp bins” is unclear. The Applicant is asked to clarify whether the 2.5 to 3.5 Mbp sized bins are obtained by  pooling 25 to 35 bins out of the 100kbp bins, or whether the 2.5 to 3.5 Mbp sized bins are obtained by  pooling 25 to 35 percent of the 100kbp bins or, whether the 2.5 to 3.5 Mbp sized bins are obtained by pooling 25kbp to 35 kbp length bins of the 100kbp bins.
If the Applicant’s intention is to set forth that the 2.5 to 3.5 Mbp are obtained by pooling between 25 to 35 bins with a length of 100kbp from the first set of bins, the following amendment is suggested:
“.....wherein the bins of the first set of bins have a uniform size of at most 100kbp and the bins of the second set of bins may have a size of between 2.5 to 3.5 Mbp and are obtained by pooling between 25 to 35 [[of]] 100kbp bins from the first set of bins”. Clarification is requested.
Claim 13, line 5 recites: “constructing a library comprising said fragments overlapping a set of chromosomes”. There is lack of antecedent basis in the claim for “said fragments overlapping a set of chromosomes”. There is no recitation in the claim that the provided DNA fragments from the patient sample (see claim 12, line 4) are “fragments overlapping a set of chromosomes”. The lack of antecedent basis in the claim renders it indefinite as to what does the library comprise. Clarification is requested.
For examination purposes, prior art teaching or suggesting constructing a library from fragments of a patient’s DNA sample will be interpreted as meeting the claimed limitation.
Claim 13, line 8 recites: “.....determining the HRD status of the patient sample based on the analysis of the trained machine learning model”.
Firstly, there is lack of antecedent basis in the claim for “the HRD status of the patient sample”. Claim 13, line 2 recites “a patient DNA sample”. Further, claim 13 depends from claim 1. Claim 1, line 20 recites that the determined HRD status pertains to “the subject DNA sample”. While claim 13, lines 1-2 recites that “the method is an in vitro method of determining a homologous recombination deficiency (HRD) status of a patient DNA sample” the HRD status determined in claim 1 is for “the subject DNA sample”. Claim 13 does not set forth a relationship between the “subject DNA sample” for which the HRD status is determined in claim 1 and, the “patient sample” recited in line 8. Secondly,  the recitation that the HRD status of the patient sample is “based on the analysis of the trained machine learning model” is unclear. There is no recitation in claim 1, from which claim 13 depends, that the method includes an analysis step performed by the trained machine learning model or, that the method includes analyzing data to arrive at an HRD status. Clarification is requested.
For examination purposes, prior art teaching or suggesting a method comprising determining a HRD status of a patient DNA sample based on machine learning, will be interpreted as meeting the claimed limitation.
Claims 4, 5, 12, 14 and 15-17 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a method. As such, the claims fall into one of the four statutory categories of invention.
(2A)(1): Independent Claim 1 (method) is directed to the following abstract idea which encompasses a mental process:  determining a negative, a positive or an uncertain homologous recombination deficiency (HRD) status of the subject DNA sample according to the HRD score.
This process is directed to one that, under its broadest reasonable interpretation, covers its performance in the mind. The human mind is capable of making a determination of a status by mentally assessing whether a score is within a range of scores associated with a negative, positive or uncertain HRD status and therefore the determination of a negative, a positive or an uncertain homologous recombination deficiency status can be performed mentally. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claims only recite the following additional elements:
Independent Claim 1 (method): obtaining a set of sequencing reads of the whole genome of the subject DNA sample to be analyzed,  aligning the set of sequencing reads of the subject DNA sample to a reference genome, counting and normalizing the number of aligned reads, arranging the coverage signals of the chromosome arms into a coverage data signal array and inputting the coverage data signal array to a trained machine learning model.
In claim 1 the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In claim 1, the steps of obtaining a set of sequencing reads is a data gathering step, nominally related to the main process. The steps of aligning the set of sequencing reads to a reference genome, counting and normalizing the number of aligned reads, arranging the coverage data signals into a data signal array and inputting the signal array into a machine learning model are extra-solution activity. These steps are nominally related to the main process and do not impose any meaningful limits to the recited abstract idea of determining an HRD status because they are directed to data manipulation and formatting and, to providing said formatted and manipulated data a model. In particular, the determined HRD status (abstract idea) is not being used for any practical application. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. None of claims 2-5 and 7-17 recite any additional non-abstract elements which meaningfully limit the abstract idea because they do not recite limitations which use or apply the abstract idea in a meaningful manner. Claims 2 and 3 recite the source where the sequencing reads are obtained, claim 4 further limits the additional step of counting and normalizing, claim 5 and 6 are directed to limitations pertaining the arrangement of the coverage data signals, claim 7 is directed to limiting the attributes of the data with which the model is trained, claims 8 and 9 are directed to data manipulation steps to generate more data, claims 10 and 11 are directed to limiting the attributes of the bins into which the reference genome is divided, claim 12 is directed to an intended use of the method, claim 13 recites additional steps directed to extra-solution activity and data manipulation which do not meaningfully limit the abstract idea, claim 14 is directed to attributes of the sample, claim 15 is directed to an intended use of the HRD status or the HRD score, claim 16 is directed to a type of cancer treatment and claim 17 is directed to a type of cancer.
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements do not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. The steps of  obtaining obtaining a set of sequencing reads of the whole genome of the subject DNA sample to be analyzed,  aligning the set of sequencing reads of the subject DNA sample to a reference genome, counting and normalizing the number of aligned reads, arranging the coverage signals of the chromosome arms into a coverage data signal array and inputting the coverage data signal array to a trained machine learning model are well-understood, routine and conventional in the field of machine learning in genomic medicine. Evidence that these steps, in combination, are well-understood, routine and conventional in the field can be found in Leung, Michael KK, et al. "Machine learning in genomic medicine: a review of computational problems and data sets." Proceedings of the IEEE 104.1 (2015): 176-197. In particular, see Leung  pg 179-180 under Section III; pg. 183-184 Figure 6 and 1)Sequencing,  2) Microarrays and 3) Basic computational models and, pg. 185 Section IV.
Thus, the recited elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and remain rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Suggestion to the Applicant to overcome the rejection under 35 USC § 101
Dependent claim 6, recites that the coverage data signals are arranged into a 2D coverage data signal image by aligning in rows the coverage data signal for each chromosome with respect to the centromeric bin of each chromosome arm, that is the closest bin adjacent to the centromere region of the chromosome arm.
Incorporating the limitations of claim 6 into into independent claim 1 would provide a step in addition to the recited abstract idea which which, when considered in combination with the additional elements recited in claim 1, is not well-understood, routine and conventional in the field and thereby, under step 2(B) of the patent eligibility analysis would provide an inventive step thereby making the claims patent-eligible under 35 USC § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A. Claims 1-5, 7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0005899 to Nicula in view of US 2021/0172024 to Bell.
Nicula teaches the use of convolutional neural networks to classify subjects for a cancer condition using genotypic information from such subjects. Scores corresponding to a cancer condition are provided by the classifier based on data from test subject samples  (¶ 2, 278-280).
With regard to claim 1, Nicula teaches a computer-based method of determining the status of a subject DNA sample, 
the method comprising: 
obtaining a set of sequencing reads of the whole genome of the subject DNA sample to be analyzed, (¶ 83, 130 and 244-252).
aligning the set of sequencing reads of the subject DNA sample to a reference genome, (¶ 253).
wherein the reference genome is divided into a plurality of bins, each bin belonging to the same genomic region from a chromosome arm in the whole genome chromosomes to be analyzed, (¶ 141-143, 151-156).
counting and normalizing the number of aligned reads in each bin along each chromosome arm to obtain a coverage signal on the chromosome arm, (¶ 124-129). 
arranging the coverage signals of the chromosome arms into a coverage data signal array for the subject DNA sample, (¶ 57, 95, 152, 163, 240-243 and 263).
inputting the coverage data signal array to a trained machine learning model, (¶ 58 and 262-265; Figure 2A).
wherein the model has been trained using a set of samples to distinguish between the coverage data signal array from samples with a positive homologous recombination deficiency status and the coverage data signal array from samples with a negative homologous recombination deficiency status,  thereby determining a homologous recombination deficiency score (HRD score) of the subject DNA sample, (Abstract; ¶ 257 and 267-268). Nicula teaches that the model is train with data obtained from a  set of samples with  known characteristics related to a cancer condition. For the reasons explained in the section of claim interpretation of non-limiting recitations above, the recitation of “to distinguish between the coverage data signal array from samples with a positive homologous recombination deficiency status and the coverage data signal array from samples with a negative homologous recombination deficiency status,  thereby determining a homologous recombination deficiency score (HRD score) of the subject DNA sample” does not limit the scope of the claim.
Nicula does not teach that the method is for determining a homologous recombination deficiency (HRD) status (as in claim 1) and therefore, Nicula does not teach that the set of samples with which the model has been trained includes a set of samples of known recombination deficiency status and, Nicula does not teach that method includes determining a negative, a positive or an uncertain homologous recombination deficiency (HRD) status of the subject DNA sample according to the HRD score out of the trained machine learning model (as in claim 1).
Bell teaches a machine learning method for determining HRD status of a cancerous tissue sample of a subject based on the analysis of nucleic acid sequencing data (Abstract; ¶ 43, 45, 96 and 164). The method includes training a classifier for predicting the HRD status of a test sample using sequencing data from samples with known homologous recombination deficiency status as labels (¶ 44-45 and 312). The method further includes, determining by the classifier, an HRD score categorized as HRD negative (low), HRD ambiguous (medium) and HRD positive (high) (¶ 91 and 150).
Nicula and Bell are directed to methods for providing a score related to a cancer condition based on sequence analysis via machine learning methods.
Thus, Nicula and Bell are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nicula and Bell to include a set of samples of known homologous recombination deficiency status in the training data for the model and, to include a step of determining a negative, positive or an uncertain homologous recombination deficiency (HRD) status. The skilled artisan would be motivated for this modification because Bell teaches that the loss of homologous recombination is a widely-recognized determinant of cancer progression (see Bell at ¶ 16) and, Bell also teaches that the  HRD status can provide information on said progression (see Bell at ¶ 146). The skilled artisan would be motivated for said modification because Nicula is explicitly directed to the determination of cancer progression (see Nicula at ¶ 280 and 285) and modifying Nicula’s method to include a determination of an HRD status would lead to the predictable result of providing information on cancer progression. 
With regard to claims 2 and 3, see Nicula at ¶ 86 and 115. Nicula teaches that the sequencing is performed by whole genome sequencing and the average coverage rate of the plurality of sequence reads taken from a biological sample from a training subject is at least 1X, 2x, 3x, 4x, 5x, 6x, 7x, 8x, 9x, 10x, at least 20x, at least 30x, or at least 40x.
With regard to claim 4, see Nicula at ¶127-128.
With regard to claim 5, see Nicula at ¶ 57.
With regard to claim 7, Nicula with the provisions by Bell teaches that the machine learning model is trained with a dataset from samples with known homologous recombination deficiency status as labels. See Bell at ¶ 44-45 and 312.
With regard to claim 10, see Nicula at ¶ 143.
With regard to claim 11, see Nicula at ¶ 143.
With regard to claim 12, the method by Nicula can be used for selecting a cancer patient for treatment since it provides information on the cancer condition of a patient. With the provisions by Bell, the method includes determining a HRD positive status of a cancerous tumor sample of a subject  (see Bell at ¶ 91 and 150). 
With regard to claim 13, Nicula teaches that the method is an invitro method (¶ 241). With the provisions by Bell, the method is for determining a recombination deficiency (HRD) status of patient DNA sample and, the method includes a step determining the HRD status of the patient sample based on the analysis of the trained machine learning model (see Bell at ¶ 43, 45, 96 and 164). Nicula teaches that the method further comprises:
-providing fragments of DNA from a patient sample; (¶242).
-constructing a library comprising said fragments overlapping a set of chromosomes; (¶ 242, 246-247). 
-sequencing the library to at most 30X whole genome sequencing coverage, preferably to a genome sequencing coverage of at least 0.1X and at most 5X ( ¶ 86 and 115).
With regard to claim 14, see Nicula at ¶ 177.
With regard to claims 15 and 16, Nicula with the provisions by Bell teaches determining an HRD status. As explained in Bell at ¶ 15 and 248, HRD enables enables the prediction of a favorable response to PARP inhibitors, platinum-containing neoadjuvant chemotherapy, a chemotherapy, an immunotherapy, a signaling pathway inhibitor, or radiation.
With regard to claim 17, see Nicula at ¶ 133.
B. Claim 6 is rejected rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0005899 to Nicula in view of US 2021/0172024 as applied to claims 1 and 5 above, in further view Chereji, Răzvan V. "plot2DO: a tool to assess the quality and distribution of genomic data." bioRxiv (2017): 189449, pg. 1-13 (hereinafter Chereji).
Nicula teaches a method for determining the status of a subject DNA sample. The method includes arranging coverage signals into a coverage data signal array and into a 1D coverage signal vector. With the provision by Bell, the machine learning model is trained with a dataset from samples with known homologous recombination deficiency status as labels and, the method includes a step of determining a homologous recombination deficiency status (HRD).
Neither Nicula nor Bell teach that the the coverage signals of the chromosome arms are arranged into a 2D coverage data signal image by aligning in rows the coverage data signal for each chromosome with respect to the centromeric bin of each chromosome arm, that is the closest bin adjacent to the centromere region of the chromosome arm (as in claim 6).
Chereji, however,  teaches a 2D occupancy plot (2DO) of genomic data for visualizing the distribution of nucleosomes near the functional regions of the genome which allows the investigation of paired-end sequencing data (Abstract; page 1, col. 2 under Introduction and Usage). The 2D occupancy plots enable the visualization of the distribution of nucleosomes near the functional regions of the genome (Abstract).  Chereji teaches arranging coverage data into a 2D coverage data signal image (2DO plot/heat map) which indicates the relative coverage of DNA fragments of specified lengths at different locations relative to a selected reference. Each row of the 2DO plot shows the average occupancy generated by DNA fragments of a given length (indicated on the right side) as a function of the position (indicated on top). Each column of the 2DO plot shows the average occupancy generated at a specific position relative to the reference point, as a function of the DNA fragment length. See Chereji page 2 under Discussion and Conclusion. Figure 1B (reproduced below) shows a 2DO plot relative to the position of the centromere:

    PNG
    media_image1.png
    552
    673
    media_image1.png
    Greyscale



Nicula in view of Bell as modified and Chereji are directed to the analysis of sequencing reads including paired-end sequencing data.
Thus, Nicula in view of Bell as modified and Chereji are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nicula in view of Bell as modified and Chereji because the arrangement of coverage data signals with respect to the centromere to form a 2D coverage data signal was known in the art of analysis of sequencing reads and, Chereji teaches that coverage signals can be arranged into a visual representation as a 2D image by aligning, in rows, the coverage data with respect to a centromeric region.
C. Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0005899 to Nicula in view of US 2021/0172024 as applied to claims 1 and 7 above, in further view of Yi, Ren, et al. "Learning from data-rich problems: A case study on genetic variant calling." arXiv preprint arXiv:1911.05151 (2019), page 1-7 (hereinafter Yi).
Nicula teaches a method for determining the status of a subject DNA sample. The method includes inputting, into a machine learning model, a coverage data signal array containing sequence reads aligned to a binned reference genome. In Nicula, the learning model has been trained with a dataset obtained from samples of  array into a machine learning model. With the provisions by Bell, the machine learning model is trained with a dataset from samples with known homologous recombination deficiency status as labels. 
However, neither Nicula nor Bell teach that the training dataset is augmented with artificial sample data generated by combining data from chromosomes of data samples with a known homologous recombination deficiency status label (as in claim 8)  and that the data augmented samples are generated in order to represent the purity-ploidy ratio distribution as observed in the real samples dataset (as in claim 9).
Yi teaches data augmentation strategies for training a machine learning model for the analysis of Next Generation Sequencing (NGS) data (Abstract). The data augmentation strategies for adding training examples include a combination of two different types of data (WGS and WES data) (Page 2 Under “Approaches” and page 3 under Experiments; ).
Nicula in view of Bell as modified and Yi are directed to machine learning models trained with sample sequencing data.
Thus,  Nicula in view of Bell as modified and Yi are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nicula  as modified by Bell with Yi. The skilled artisan would be motivated for such modification because Yi teaches that an advantage of data augmentation in machine learning is that it improves of the model’s accuracy and performance over a model trained without data augmentation and, it reduces the variability in model performance across replicated experiments. See Yi Abstract and, page 3 under Results. The skilled artisan would realize that combining the teachings of Nicula in view of Bell as modified and Yi would lead to the predictable result of improving the prediction accuracy of the classifier Nicula as modified thereby improving the prediction of the homologous recombination deficiency status.

Citation of Pertinent Prior Art
Zhao, Eric Y., et al. "Homologous recombination deficiency and platinum-based therapy outcomes in advanced breast cancer." Clinical Cancer Research 23.24 (2017): 7521-7530, teaches the use of HRDetect to determine the association of HRD signatures with the clinical benefit of platinum based chemotherapy.
Takaya, H., Nakai, H., Takamatsu, S. et al. “Homologous recombination deficiency status-based classification of high-grade serous ovarian carcinoma”. Sci Rep 10, 2757 (2020), pg. 1-8 teaches the relationships among an HRD score calculated based on the loss of heterozygosity, telomeric allelic imbalance, and large-scale state transitions and, genetic/epigenetic alterations in HRR-related genes, and clinical data in serous ovarian carcinoma.

Conclusion
No claims are allowed.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631